Citation Nr: 1510415	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-09 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Army from May 1988 to July 1990 and from May 1994 to January 1997, with additional service as a U.S. Military Academy (USMA) cadet from July 1990 to May 1994.  Service as a cadet at the USMA is considered active duty military service for VA rating purposes.  38 C.F.R. § 3.6 (b)(4)(2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In February 2014, the Veteran testified before the undersigned via videoconference.  A transcript of the hearing is of record.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals no additional, relevant documents other than a February 2014 hearing transcript, which the Board has considered in the review of this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that an addendum to the March 2012 VA examination and June 2012 opinion is necessary.  In this regard, service treatment records include an August 1993 examination report noting "mild crepetice in otherwise stable knees" and "B/L mild DJD."  A December 1996  separation examiner noted "mild knee pain when running on pavement," and the Veteran wrote "after running on pavement or hard surfaces especially in formation my knees swell slightly and are painful for a while making it hard to bend down or kneel."  The Veteran has submitted lay statements and testimony asserting that his left knee disorder is due to daily, long formation runs in service, necessitated by his training.  The Veteran has also alleged a continuity of symptomatology since service separation.  Additionally, he has indicated that his left knee disorder was caused or aggravated by his service-connected right knee disorder.  Post-service, a March 1998 VA examination revealed a bilateral patellofemoral pain syndrome.

Here, the June 2012 VA opinion only states that bilateral knee pain was noted at service separation, without discussing the August 1993 examination report, or March 1998 diagnosis of bilateral patellofemoral pain syndrome and reports of continuity of symptomatology, which are deemed credible for the purposes of the opinion.

Additionally, the March 2012 VA examiner did not offer an opinion whether the Veteran's claimed left knee disorder was aggravated by his service-connected right knee disorder.

Consequently, the Board finds that an addendum opinion, which addresses the above, is necessary.

Furthermore, the Board notes that the Veteran testified that he sought VA treatment for his left knee in 1997.  The earliest post-service VA treatment record in his file is the March 1998 VA examination report.  Accordingly, any outstanding VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, pertinent VA records of evaluation and/or treatment of the Veteran since his discharge from service.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  After obtaining any outstanding records, the claims file should be returned to the March/June 2012 VA examiner.  If he is unavailable, the claims file should be forwarded to an appropriate medical professional to offer an addendum opinion regarding the etiology of the Veteran's left knee disorder.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  

The examiner should identify all currently diagnosed left knee disorders and render an opinion as to the following inquiries:

A.  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's left knee disorder is related to service, to include as due to daily, long formation runs?

In rendering an opinion, the examiner is asked to discuss:

* the August 1993 examination report noting "mild crepetice in otherwise stable knees" and "B/L mild DJD," along with the December 1996 separation examination noting "mild knee pain when running on pavement," and the Veteran's report stating, "after running on pavement or hard surfaces especially in formation my knees swell slightly and are painful for a while making it hard to bend down or kneel;"  

* the Veteran's assertions that his left knee disorder is due to daily, long formation runs in service, necessitated by his training, and his reports of continuity of symptomatology since service separation, which are deemed credible for the purposes of the opinion; and,

* the March 1998 diagnosis of bilateral patellofemoral pain syndrome.  

B.  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's left knee disorder is caused OR aggravated by his service-connected right knee disability?  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the left knee disorder before the onset of the aggravation. 

All opinions expressed should be accompanied by supporting rationale. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




